DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Claims 1-2,11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6205786 to Hasler in view of DE102015015101 to Arnold.
As to claim 1, Hasler discloses An internal combustion engine, comprising: a first cylinder bank and a second cylinder bank (18 cylinders top/bottom Fig 1), a plurality of combustion chambers being configured in each of the cylinder banks (18); a first air collector apparatus which is assigned to the first cylinder bank (52 top) and from which air can be fed to the combustion chambers of the first cylinder bank; a second air collector apparatus (52 bottom) which is assigned to the second cylinder bank and from which air can be fed to the combustion chambers of the second cylinder bank; an electric compressor (80) with an e-compressor inlet (82) and an e-compressor outlet (84); at least one exhaust gas turbocharger (44,44’), in each case with a turbine (94,94’) and a compressor (42,42’), an exhaust gas turbocharger/e-compressor line leading from an outlet of the compressor to the e-compressor inlet (78,78’); a first e-compressor outlet line, via which the e-compressor outlet is connected to the first air collector apparatus (outlet from 84 that leads to face 70 of valve 60 then line 
Hasler does not expressly disclose how the first and second intake manifolds are separate manifolds though it discusses them in terms as though this was the intention. Further Hasler does not expressly disclose valving to prevent backflow into the turbochargers and into the e-compressor.
Arnold discloses a twin turbocharger with assisted e-compressor system (9,12,27) that uses check valves following the compressors and the e-compressor (32,33,34) to prevent backflow into the respective compression devices (Par 0058).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Hasler to include where line (50,50’) goes into respective first and second intake manifolds (air collector apparatus) as denoted by (52) using the teachings of Arnold to more accurately control the airflow into respective cylinder banks as desired for efficiency of the system. Further at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Hasler to include a shut off member downstream of the e-compressor and downstream of each turbocharger in the bypass 50,50’ such that Hasler has first shut-off member which is arranged in the first e-compressor outlet line (between 84 and 70) and by way of which a throughflow through the first e-compressor outlet line can at least be released and shut off using the teachings of Arnold to prevent backflow through the compressors in the instance of valve 60 being 
As to claim 2, Hasler discloses in each case one exhaust gas turbocharger line (50,50’) leads from the outlet of the compressor (42,42’) to the first and second air collector apparatus (52 upper and lower), and a check valve is arranged in each of the exhaust gas turbocharger lines (as modified by Arnold above to place a check valve in 50.50’ between line 78,78’ and valve 60,60’ to prevent backflow and undesirable compressor recirculation through 80), which check valve shuts off a flow from the air collector apparatuses to the outlet of the compressor (prevents backflow ie direction of air collector towards compressor, as stated above).
As to claim 11, regarding Hasler disclosing A motor vehicle comprising an internal combustion engine according to claim 1 the examiner takes official notice that at the time of invention it would have been well known in the art to include the system of Hasler in a motor vehicle as it would have provided efficient power for motive transport as known in the art at the time of invention.

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE102015015101 to Arnold in view of US Patent 6205786 to Hasler.
As to claim 7, Arnold discloses a method for operating an internal combustion engine with a first cylinder bank and a second cylinder bank (5,6), a plurality of combustion chambers being configured in each of the cylinder banks 
Arnold does not expressly disclose feeding air from a compressor of at least one exhaust gas turbocharger to an e-compressor inlet of an electric compressor.
Hasler discloses feeding air from a compressor of at least one exhaust gas turbocharger to an e-compressor inlet of an electric compressor (line 5 from 1,2 delivered to e-compressor 6).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Arnold to include feeding air from a compressor of at least one exhaust gas turbocharger to an e-compressor inlet of an electric compressor using the teachings of Hasler so as to more effectively transition between e-
As to claim 8, Arnold discloses substantially all the limitations of the claim(s) except for the first operating range is active at least in a rotational speed range of from 600 to 900 rpm of the internal combustion engine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first operating range is active at least in a rotational speed range of from 600 to 900 rpm of the internal combustion engine., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 9, Arnold discloses substantially all the limitations of the claim(s) except for the second operating range is active at least in a rotational speed range of from 1700 to 1800 rpm of the internal combustion engine..  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the second operating range is active at least in a rotational speed range of from 1700 to 1800 rpm of the internal combustion engine., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 10, Arnold discloses substantially all the limitations of the claim(s) except for the second operating range is active at least in a rotational speed range of from 1700 to 1800 rpm of the internal combustion engine..  It In re Aller, 105 USPQ 233.



Allowable Subject Matter
Claim 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746